[Cite as Morgan v. Ohio Univ., 2011-Ohio-2752.]

                                     Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




LEEANNA M. MORGAN

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

        Case No. 2010-11528-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                        FINDINGS OF FACT
        {¶ 1} Plaintiff, Leanna M. Morgan, filed this action against defendant, Ohio
University (OU), requesting OU bear responsibility for damage to her 2006 Honda CRV
which occurred on October 14, 2010 during the time the vehicle was parked at lot 111
on the West Green of the OU campus. Plaintiff explained the rear left window on her
vehicle “was shattered” when the glass was struck with a baseball hit over the outfield
wall of the OU baseball diamond. In her complaint, plaintiff requested damages in the
amount of $228.86, the stated cost of a replacement window. The $25.00 filing fee was
paid and plaintiff requested reimbursement of that cost along with her damage claim.
        {¶ 2} Defendant filed an investigation report stating: “Ohio University does not
contest this claim.”
                                     CONCLUSIONS OF LAW
        {¶ 3} Defendant is liable to plaintiff in the amount of $228.86, plus the $25.00
filing fee which may be reimbursed as compensable costs pursuant to R.C. 2335.19.
See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc.
2d 19, 587 N.E. 2d 990.
                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




LEANNA M. MORGAN

      Plaintiff

      v.

OHIO UNIVERSITY

      Defendant

      Case No. 2010-11528-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $253.86, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Leanna M. Morgan                        George T. Wendt, Risk Manager
57 W. Franklin Street                   Ohio University
Nelsonville, Ohio 45764                 160 Union Street
                                HDL Center 166H
                                Athens, Ohio 45701
RDK/laa
2/25
Filed 3/9/11
Sent to S.C. reporter 5/27/11